DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority has been considered and accepted by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on October 01, 2019 and December 05, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng Bo-Shiau (TW200929758, applicant submitted in the IDS, filed on October 01, 2019, examiner submitted a English translation in the PTO-892 form) in view of Han et al. (PCT/US2015/053254 associated with WO2016054232, the examiner use the US 2017/0237234, which is an equivalent of PCT/US2015/053254 associated with WO2016054232, further in view of Kawashima (US 2014/0126600).

Annotation Figure 1H

    PNG
    media_image1.png
    380
    727
    media_image1.png
    Greyscale


Regarding claim 1, Bo-Shiau discloses GaN-based VCSEL chip comprising: 
a substrate (see Annotation Figure 1H, Character 10 and paragraphs [0008]) made of sapphire, Si or SiC (see paragraph [0008 and 0018]); 

a bottom DBR layer (see Annotation Figure 1H, Character 40, Abstract and paragraphs [0005 and 0009 – 0011]) formed on an upper surface of the buffer layer (see Annotation Figure 1H, Character 11); 
an n-type doped GaN layer (see Annotation Figure 1H, Character  50 and paragraph [0012]) formed on an upper surface of the bottom DBR layer (see Annotation Figure 1H, Character  40), wherein the n-type doped GaN layer (see Annotation Figure 1H, Character  50) is etched downward (see Figures 1D and 1E and paragraph [0013]) on its periphery to form a mesa (see Annotation Figure 1H, Character 100) having a depth smaller than a thickness of the n-type doped GaN layer (see Annotation Figure 1H, Character 50), and a middle of the n-type doped GaN layer (see Annotation Figure 1H, Character 50) is a convex portion (see Annotation Figure 1H, Character  100’); 
an active layer (see Figures 1D, 1G and Annotation Figure 1H, Character 51 and paragraphs [0012 – 0013]) formed on the convex portion (see Annotation Figure 1H, Character 100’) of the n-type doped GaN layer (see Annotation Figure 1H, Character  50); 
a p-type doped GaN layer (see Annotation Figure 1H, Character 52 and paragraphs [0012 – 0013]); 
a current limiting layer (see Annotation Figure 1H, Character 60, the reference called “current blocking layer” and paragraphs [0014 – 0015]) made of an insulating medium (see paragraphs [0014] is made of SiNx or SiO2) and formed on an upper surface and side surfaces (see Annotation Figure 1H) of the p-type doped GaN layer (see Annotation Figure 1H, Character 52), a current window (see Annotation Figure 1H, 
a transparent electrode (see Annotation Figure 1H, Character 70, Abstract and  paragraphs [0005, 0015 and 0017]) formed at the current limiting layer (see Annotation Figure 1H, Character 60) over the p-type doped GaN layer (see Annotation Figure 1H, Character 52) and the current window (see Annotation Figure 1H, Character  60’); 
an n-electrode (see Annotation Figure 1H, Character  80, the reference called “n-type ohmic contact electrode” and paragraph [0015]) formed on the mesa (see Annotation Figure 1H, Character  100) of the n-type doped GaN layer (see Annotation Figure 1H, Character  50); 
a p-electrode (see Annotation Figure 1H, Character 81, the reference called “p-type ohmic contact electrode” and paragraph [0015]) formed on a periphery of the transparent electrode (see Annotation Figure 1H, Character 70) with a recess (see Annotation Figure 1H) formed therein; and 
a dielectric DBR layer (see Annotation Figure 1H, Character 90 and paragraph [0016]) formed on an upper surface of the transparent electrode (see Annotation Figure 1H, Character  70) in the recess of the p-electrode (see Annotation Figure 1H, Character  81). 

    PNG
    media_image2.png
    219
    296
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    149
    260
    media_image3.png
    Greyscale
 

Bo-Shiau discloses disclose a bottom DBR layer (see Annotation Figure 1H, Character 40 and Abstract and paragraphs [0005 and 0009 – 0011])
Bo-Shiau discloses the claimed invention except for bottom porous DBR layer.   Han teaches a bottom porous DBR layer (see Figure 1, Character 110 and Figure 2, Character 200).  However, it is well known in the art to apply and/or modify the bottom porous DBR layer as discloses by Han in (see Figure 1, Character 110, Abstract and paragraphs [0009, 0012, 0039 and 0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known bottom porous DBR layer as suggested by Han to the laser of Bo-Shiau, because could be used in reflective structures for integrated optical device such as VCSELs.  The optical quality of the reflector will be improved if the pore size is small (less than one-quarter the lasing wavelength), the porosity is uniform across the device, and the pores have smooth walls.  Also the porous can be very useful for improving performance of light-emitting devices such as vertical cavity surface emitting lasers (VCSELs).

    PNG
    media_image4.png
    277
    292
    media_image4.png
    Greyscale


Bo-Shiau discloses the claimed invention except for an electron blocking layer formed on an upper surface of the active layer.   Kawashima teaches an electron blocking layer (see Figure 4, Character 409) formed on an upper surface of the active layer (see Figure 4, Character 404b).  However, it is well known in the art to apply and/or modify the electron blocking layer as discloses by Kawashima in (see Figure 4, Characters 404b and 409, and paragraph [0086 – 0087]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the electron blocking layer as suggested by Kawashima to the laser of Bo-Shiau, to reduce the leakage current in the multi-quantum well (MQW) or active region and configured to prevent electrons injected into the active region from overflowing to the p-type semiconductor layer.

Regarding 2, Bo-Shiau, Han and Kawashima, Bo-Shiau discloses the dielectric DBR layer (see Annotation Figure 1H, Character 90) and the bottom DBR layer (see 
Bo-Shiau and Kawashima discloses the claimed invention except for the bottom porous DBR layer has a reflectivity of above 95% at a peak wavelength of the active layer, which is higher than the reflectivity of the dielectric DBR layer.   Han teaches the bottom porous DBR layer (see Figure 1, Character 110) has a reflectivity of above 95% (see Figures 8 and 9).  However, it is well known in the art to apply and/or modify the bottom porous DBR layer has a reflectivity of above 95% by Han in (see Figures 8 and 9 and paragraphs [0014, 0072 – 0073]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the bottom porous DBR layer has a reflectivity of above 95%, which is higher than the reflectivity of the dielectric DBR layer as suggested by Han to the laser of Bo-Shiau and Kawashima, to provide that the light beam comes out through the top dielectric DBR and also could produces a better VCSEL performance.

Regarding claim 3, Bo-Shiau, Han and Kawashima, Han discloses the bottom porous DBR layer (see Figure 1, Character 110 and Figure 2, Character 200) is a DBR formed by stacking porous nitride layers (see Figure 2, Character 220) and non-porous layers (see Figure 2, Character 210) alternately (see paragraphs [0014 and 0044]). 

Regarding claim 4, Bo-Shiau, Han and Kawashima, Bo-Shiau discloses the current limiting layer (see Annotation Figure 1H, Character 60) is made of SiO2 or SiNx (see paragraph [0014]).

Regarding claim 5, Bo-Shiau, Han and Kawashima, Bo-Shiau discloses GaN layer (see Annotation Figure 1H, Character 12 and paragraph [0008]) is further grown between the bottom DBR layer (see Annotation Figure 1H, Character 40) and the buffer layer (see Annotation Figure 1H, Character 11).  Han discloses a bottom porous DBR (see claim 1 rejection).
Bo-Shiau and Kawashima discloses the claimed invention except for an n-type GaN layer is further grown between the bottom porous DBR layer and the buffer layer, and is used as a current spreading layer applied for electrochemical etching to form the bottom porous DBR layer.  Han teaches a doped GaN layer is used as a current spreading layer applied for electrochemical etching to form the bottom porous DBR layer (see paragraph [0018]).  However, it is well known in the art to apply and/or modify the current spreading layer as discloses by Han in (see paragraphs [0015]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the current spreading layer as suggested by Han to the laser of Bo-Shiau and Kawashima, could be used to ensure that the injection current is spread as evenly as possible across the device.

. 

Regarding claim 6, Bo-Shiau discloses a method for manufacturing a GaN-based VCSEL chip comprising: 
step 1: growing (see Figures 1A – 1H) a buffer layer (see Figure 1A, Character 11 and paragraph [0008]), alternately stacked lightly doped layers and heavily doped layers (see Figure 1B, Characters 20 and Figures 1C – 1H, Character 40, the reference called “bottom DBR layer” and paragraphs [0009 – 0011]), an n-type doped GaN layer (see Figure 1D, Character  50 and paragraph [0012]), an active layer (see Figures 1D, Character 51 and paragraphs [0012 – 0013]) and a p-type doped GaN layer (see Figure 1D, Character 52 and paragraphs [0012 – 0013]) on a substrate (see Figure 1A – 1E, Character 10) sequentially, wherein the substrate is made of sapphire, Si or SiC (see paragraph [0008]); 
step 3: etching down on a periphery of the p-type doped GaN layer (see Figure 1E, Character 52 and paragraphs [0012 – 0013]) by a depth so that a portion of the n-type doped GaN layer (see Figure 1E, Character 50 and paragraph [0012]) is etched, so as to form a mesa (see Figure 1E and Annotation Figure 1H, Character 100) on the periphery of the n-type doped GaN layer (see Figure 1D, Character 50); 
step 4: forming a current limiting layer (see Figures 1F, Character 60, the reference called “current blocking layer” and paragraphs [0014 – 0015]) on sidewalls of the p-type doped GaN layer (see Annotation Figure 1H, Character 52), the mesa (see Annotation Figure 1H, Character 100), the active layer (see Annotation Figure 1H, Character 51); 
step 5: forming a current window (see Figure 1F and Annotation Figures 1H, Character 60’) on the current limiting layer (see Figure 1F, Character 60), and removing a portion of the current limiting layer (see Figure 1F, Character 60 and paragraph [0014]) 
step 6: forming a transparent electrode (see Figure 1F, Character 70 and Abstract and paragraphs [0005, 0015 and 0017]) at the current window (see Figure 1F and Annotation Figure 1H, Character 60’) on the p-type doped GaN layer (see Annotation Figure 1H, Character 52); 
step 7: forming an n-electrode (see Figure 1F – 1G and Annotation Figure 1H, Character  80, the reference called “n-type ohmic contact electrode” and paragraph [0015]) and a p-electrode (see Figure 1G and Annotation Figure 1H, Character 81, the reference called “p-type ohmic contact electrode” and paragraph [0015]) on the mesa (see Annotation Figure 1H, Character 100) on which a portion of the current limiting layer (see Figure 1F – 1G and Annotation Figure 1H, Character 60) is removed and a periphery of the transparent electrode (see Figures 1F – 1G, and Annotation Figure 1H Character 70) respectively, wherein a recess (Figure 1G) is formed in a middle of the p-electrode (see Figure 1G and Annotation Figure 1H, Character 81); and 
step 8: forming a dielectric DBR layer (see Annotation Figure 1H, Character 90 and paragraph [0016]) on an upper surface of the transparent electrode (see Annotation Figure 1H, Character 70) in the recess of the p-electrode (see Annotation Figure 1H, Character 81), so as to complete the manufacturing (see Figures 1A – 1H). 
Bo-Shiau discloses disclose a bottom DBR layer (see Annotation Figure 1H, Character 40, Abstract and paragraphs [0005 and 0009 – 0011]).
Bo-Shiau discloses the claimed invention except for performing lateral etching on the alternately stacked lightly doped layers and heavily doped layers by using an electrochemical etching method, so as to transform them to a bottom porous DBR layer in which porous layers and non-porous layers are alternately stacked.   Han teaches using an electrochemical etching method (Abstract) to make a bottom porous DBR layer (see Figure 1, Character 110 and Figure 2, Character 200) in which porous layers (see Figure 2, Character 220) and non-porous layers (see Figure 2, Character 210) are alternately stacked.  However, it is well known in the art to apply and/or modify the electrochemical etching method and the bottom porous DBR layer as discloses by Han in (see Figure 1, Character 110, Abstract and paragraphs [0009, 0012, 0017 – 0019, 0039 and 0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the electrochemical etching method and the bottom porous DBR layer as suggested by Han to the laser of Bo-Shiau, the EC etching method techniques can be used at room temperature to form porous layers and provide uniform etching of highly porous.  The EC etching does not require ultraviolet or optical illumination to etch the gallium-nitride material.  The EC etching method provide high porosity, high uniformity, small pore size, and smooth wall surfaces can improve the optical performance of reflective structures that incorporate such porous layers.  The porous DBR could be used in reflective structures for integrated optical device such as VCSELs.  The optical quality of the reflector will be improved if the pore size is small (less than one-quarter the lasing wavelength), the porosity is uniform across the device, and the pores have smooth walls.  Also the porous can be very useful for improving performance of light-emitting devices such as vertical cavity surface emitting lasers (VCSELs).
electron blocking layer formed on an upper surface of the active layer.   Kawashima teaches an electron blocking (see Figure 4, Character 409) layer formed on an upper surface of the active layer (see Figure 4, Character 404b).  However, it is well known in the art to apply and/or modify the electron blocking layer as discloses by Kawashima in (see Figure 4, Characters 404b and 409 and paragraph [0086 – 0087]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the electron blocking layer as suggested by Kawashima to the laser of Bo-Shiau, to reduce the leakage current in the multi-quantum well (MQW) or active region and configured to prevent electrons injected into the active region from overflowing to the p-type semiconductor layer.

Regarding 7, Bo-Shiau, Han and Kawashima, Bo-Shiau discloses the dielectric DBR layer (see Annotation Figure 1H, Character 90) and the bottom DBR layer (see Annotation Figure 1H, Character 40) constitute upper and lower mirrors of the VCSEL chip (see Annotation Figure 1H) and active layer (see Annotation Figure 1H, Character 51).  Han discloses bottom porous DBR layer (see Figure 1, Character 110 and claim 1 rejection).  
Bo-Shiau and Kawashima discloses the claimed invention except for the bottom porous DBR layer has a reflectivity of above 95% at a peak wavelength of the active layer, which is higher than the reflectivity of the dielectric DBR layer.   Han teaches the bottom porous DBR layer (see Figure 1, Character 110) has a reflectivity of above 95% (see Figures 8 and 9).  However, it is well known in the art to apply and/or modify the 

Regarding claim 7, Bo-Shiau, Han and Kawashima, Han discloses the bottom porous DBR layer (see Figure 1, Character 110 and Figure 2, Character 200) has a material of a multi-periodic DBR (see Figure 1, Character 110 and Figure 2, Character 200) formed by stacking porous nitride layers (see Figure 2, Character 220) and non-porous layers (see Figure 2, Character 210) alternately (see paragraphs [0014 and 0044]). 

Regarding claim 8, Bo-Shiau, Han and Kawashima, Bo-Shiau discloses the current limiting layer (see Annotation Figure 1H, Character 60) is made of SiO2 or SiNx (see paragraph [0014]).

Regarding claim 10, Bo-Shiau, Han and Kawashima, Bo-Shiau discloses GaN layer (see Annotation Figure 1H, Character 12 and paragraph [0008]) is further grown between the bottom DBR layer (see Annotation Figure 1H, Character 40) and the buffer 
Bo-Shiau and Kawashima discloses the claimed invention except for an n-type GaN layer is further grown between the bottom porous DBR layer and the buffer layer, and is used as a current spreading layer applied for electrochemical etching to form the bottom porous DBR layer.   Han teaches a doped GaN layer is used as a current spreading layer applied for electrochemical etching to form the bottom porous DBR layer (see paragraph [0018]).  However, it is well known in the art to apply and/or modify the current spreading layer as discloses by Han in (see paragraphs [0015]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the current spreading layer as suggested by Han to the laser of Bo-Shiau and Kawashima, could be used to ensure that the injection current is spread as evenly as possible across the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference US-20190221993 disclose a layered structure comprising a first porous layers and a second porous layers, but not exactly the same invention.  
The reference US-20150303655 disclose method for a GaN vertical microcavities surface emitting laser (VCSEL) compromising a first porous layer and EC etching, but not exactly the same invention.

The reference US-20150131691 disclose a silicon DBR structure-integrated light element and preparation method comprising a first silicon layer has a porous structure, but not exactly the same invention. 
The reference US-20140003458 disclose lateral etching of III-nitride materials for microfabrication comprising a DBR structure formed using highly porous GaN intermediate layers, but not exactly the same invention.
The reference “Distributed bragg reflectors for GaN-based Vertica-Cavity Surface –Emitting Lasers” disclose a VCSEL comprising nanoporous GaN DBR, but not exactly the same invention.
The reference “Porous nitride semiconductors reviewed” disclose the method and device of porous nitride semiconductors using EC etching method, but not exactly the same invention.
The references “Room-temperature operation of c-plane GaN vertical cavity surface emitting laser on conductive nanoporous distributed Bragg reflectors” disclose a GaN-VCSEL comprising a DBRs and a conductivity-selective electrochemical (EC) etching technique to porosity GaN, but not exactly the same invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828